SUPPLEMENT DATED MARCH 15, 2013 TO THE AUL AMERICAN UNIT TRUST PROSPECTUS DATED MAY 1, 2012 Page 12 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Columbia Acorn International Fund R4 Columbia Acorn Family of Funds Columbia Management Advisors LLC Columbia MultiAdvisor Small Cap Value R4 Columbia MultiAdvisor Small Cap Value Columbia Management Advisors LLC Columbia Seligman Communications & Information R4 Columbia Seligman Communications & Information Columbia Management Advisors LLC 1) Please refer to the Fund prospectus for a description of the class designation. The names of the following funds on Pages 17 & 133 of the Prospectus have changed to the following: Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) New Investment Account and Corresponding Fund Portfolio Name Legg Mason ClearBridge Aggressive Growth Fund FI ClearBridge Aggressive Growth Fund Legg Mason ClearBridge Aggressive Growth Fund Retirement ClearBridge Aggressive Growth Fund Legg Mason ClearBridge Appreciation Fund FI ClearBridge Appreciation Fund Legg Mason ClearBridge Appreciation Fund Retirement ClearBridge Appreciation Fund 3.) Page 130 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Columbia Acorn International Fund – Class A*, Class Z & Class R4 Seeks long-term capital appreciation. Columbia MultiAdvisor Small Cap Value – Class A*, Class Z & Class R4 Seeks long-term capital appreciation. Columbia Seligman Communications & Information – Class A*, Class Z & Class R4 Seeks capital gain. * Load Waived This supplement should be retained with the Prospectus for future reference.
